Title: To Thomas Jefferson from Pseudonym: "A Virginian", 7 June 1806
From: Pseudonym: “A Virginian”
To: Jefferson, Thomas


                        
                            
                                7 June 1806
                            
                        
                        Enclosed is a copy of some remarks concerning a new model of a republic, which is sent for the perusal of his
                            Excellency Mr. Jefferson, as there is no person in the opinion of the author, so eminently qualified to have the greatest
                            number of notes, upon the proposed plan as Mr. Jefferson.
                        
                            A Virginian.
                        
                    